FOX, J.
This cause presents the law side of the proceeding involving the validity of the taxbill issued against the property of the defendants.
This ease was tried in connection with the equitable proceeding to annul and set aside the same tax-bill. The record discloses the testimony applicable to this case is the same as in the case of Schibel v. Merrill, reported at page 534 of this volume. In this cause there were no instructions requested or given in behalf of the defendants. The instructions requested by the plaintiffs were properly refused by the court.
The conclusions reached in the equity case ’ between these same parties must result in the affirmance of the judgment in this cause, and it is so ordered.
Gantt, P. J., concurs; Byrgess, J., absent.